Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Thomas Mattioli on 18 March 2021 and confirmed as approved on 19 March 2021.

The application has been amended as follows: 
Claims
The claims are amended as follows:

1. (Currently Amended) A substrate processing apparatus comprising:
a process chamber configured to accommodate a plurality of substrates held in multiple stages horizontally in a vertical direction;
a gas supply unit including [[a]] at least one nozzle at least one nozzle provided in an annular space between an inner wall of the process chamber and the plurality of substrates, and a process gas supply pipe connecting between the at least one nozzle and a process gas source through a mass flow controller and a valve;
a plasma generation unit including rod-shaped electrodes and an electrode protection pipe, provided in parallel to the at least one nozzle, respectively; and
at least one nozzle of the gas supply unit, a wall of the buffer chamber having a plurality of gas supply holes arranged vertically, so that a gas being ejected from each of the plurality of gas supply holes flows parallel to each of a surface of the plurality of the substrates,
wherein the buffer chamber includes a groove portion connecting the plurality of gas supply holes next to each other in the vertical direction, the groove portion is formed by cutting out a part of a wall surface of the buffer chamber, the wall surface configured to face the plurality of substrates held in multiple stages in a vertical direction, and a width, in a short side direction, of the groove portion is formed to be less than a diameter of each of the plurality of gas supply holes, and greater than or equal to a radius of each of the gas supply holes,
wherein the groove portion is formed above an uppermost gas supply hole [[in]] of the plurality of gas supply holes arranged vertically, and

wherein each of the plurality of gas supply holes includes an outlet in a same plane as the groove portion and each of the plurality of gas supply holes supplies the gas directly to the process chamber.

5. (Currently Amended) The substrate processing apparatus according to claim 1, wherein a depth of the groove portion is formed to be greater than or equal to 1⁄2 of a radius of each of the plurality of gas supply holes.

7. (Currently Amended) The substrate processing apparatus according to claim 1, wherein the groove portion is provided below a lowermost gas supply hole of the plurality of gas supply holes 
8.(Canceled)


Allowable Subject Matter
Claims 1, 4, 5, 7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art of record (viz. Ota et al. (US 2011/0124204 A1 hereinafter “Ota”) in view of Koshimizu et al. (US 2009/0120582 A1 hereinafter “Koshimizu”)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "the groove portion is formed to be less than a diameter of each of the plurality of gas supply holes, and greater than or equal to a radius of each of the gas supply holes” and “wherein each of the plurality of gas supply holes includes an outlet in a same plane as the groove portion and each of the plurality of gas supply holes supplies the gas directly to the process chamber,” in the context of other limitations of the claim. See also applicant’s remarks 06 Jan 2021 page 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Law et al. (US 2011/0088847 A1) teaches a substrate processing apparatus (plasma process apparatus, abstract, Fig. 1A) having a shower head (Fig.1B and 6) wherein the showerhead comprises a plurality of gas holes (comprising diffusion holes 125, Fig. 1B, paragraph [0027]; comprising 625, Fig. 6, paragraph [0033]) and a plurality of groove/slots (comprising diffusion slots 120, Fig. 1B, 3, 4, 5, paragraph [0032]; comprising diffusion slots .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716